Exhibit 10.6

 

[g291011lai001.gif]

 

GUARANTY BY CORPORATION

 

Denver, Colorado

October 1, 2007

 

This Guaranty, dated as of October 1, 2007, is made by MPC Corporation, a
Colorado corporation (the “Guarantor”), for the benefit of Wells Fargo Bank,
National Association through its operating Division Wells Fargo Business Credit
(with its successors and assigns, the “WFBC”).

 

WFBC and Gateway Companies, Inc. (the “Customer”), are parties to an Account
Purchase Agreement of a date even herewith (the “Agreement”) pursuant to which
WFBC shall purchase accounts receivable from the Customer and may make financial
accommodations to the Customer.

 

As a condition to entering into the Agreement and extending such accommodations
to the Customer, WFBC has required the execution and delivery of this Guaranty.

 

ACCORDINGLY, the Guarantor, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:

 

1.             Definitions. All terms defined in the Agreement that are not
otherwise defined herein shall have the meanings given them in the  Agreement.

 

2.             Indebtedness Guaranteed. The Guarantor hereby absolutely and
unconditionally guarantees to WFBC the full and prompt payment when due, whether
at maturity or earlier by reason of acceleration or otherwise, of  each and
every sum now or hereafter owing to WFBC by the Customer under the Agreement.
(all of said sums being hereinafter called the “Indebtedness”).

 

3.             Guarantor’s Representations and Warranties. The Guarantor
represents and warrants to WFBC that (i) the Guarantor is a corporation, duly
organized and existing in good standing and has full power and authority to make
and deliver this Guaranty; (ii) the execution, delivery and performance of this
Guaranty by the Guarantor have been duly authorized by all necessary action of
its directors and stockholders and do not and will not violate the provisions
of, or constitute a default under, any presently applicable law or its articles
of incorporation or bylaws or any agreement presently binding on it; (iii) this
Guaranty has been duly executed and delivered by the authorized officers of the
Guarantor and constitutes its lawful, binding and legally enforceable
obligation; and (iv) the authorization, execution, delivery and performance of
this Guaranty do not require notification to, registration with, or consent or
approval by, any federal, state or local regulatory body or administrative
agency. The Guarantor represents and warrants to WFBC that the Guarantor has a
direct and substantial economic interest in the Customer and expects to derive
substantial benefits therefrom and from any purchases of property, financial
accommodations, discounts,  and other transactions and events resulting in the
creation of the Indebtedness guarantied hereby, and that this Guaranty is given
for a corporate purpose. The Guarantor agrees to rely exclusively on the right
to revoke this Guaranty prospectively as to future transactions, in accordance
with paragraph 4, if at any time, in the opinion of the directors or officers,
the benefits then being received by

 

1

--------------------------------------------------------------------------------


 

the Guarantor in connection with this Guaranty are not sufficient to warrant the
continuance of this Guaranty as to the future Indebtedness of the Customer.
Accordingly, so long as this Guaranty is not revoked prospectively in accordance
with paragraph 4, WFBC may rely conclusively on a continuing warranty, hereby
made, that the Guarantor continues to be benefited by this Guaranty and WFBC
shall have no duty to inquire into or confirm the receipt of any such benefits,
and this Guaranty shall be effective and enforceable by WFBC without regard to
the receipt, nature or value of any such benefits.

 

4.             Unconditional Nature. No act or thing need occur to establish the
Guarantor’s liability hereunder, and no act or thing, except full payment and
discharge of all of the Indebtedness, shall in any way exonerate the Guarantor
hereunder or modify, reduce, limit or release the Guarantor’s liability
hereunder. This is an absolute, unconditional and continuing guaranty of payment
of the Indebtedness and shall continue to be in force and be binding upon the
Guarantor, whether or not all of the Indebtedness is paid in full, until this
Guaranty is revoked prospectively as to future transactions, by written notice
actually received by WFBC, and such revocation shall not be effective as to the
amount of Indebtedness existing or committed for at the time of actual receipt
of such notice by WFBC, or as to any renewals, extensions, refinancings or
refundings thereof.

 

5.             Dissolution or Insolvency of Guarantor. The dissolution or
adjudication of bankruptcy of the Guarantor shall not revoke this Guaranty,
except upon actual receipt of written notice thereof by WFBC and only
prospectively, as to future transactions, as herein set forth. If the Guarantor
shall be dissolved or shall be or become subject to any insolvency proceeding,
then WFBC shall have the right to declare immediately due and payable, and the
Guarantor will forthwith pay to WFBC, the full amount of all of the Indebtedness
whether due and payable or unmatured. If the Guarantor voluntarily commences or
there is commenced involuntarily against the Guarantor a case under the United
States Bankruptcy Code, the full amount of all Indebtedness, whether due and
payable or unmatured, shall be immediately due and payable without demand or
notice thereof.

 

6.             Enforcement Expenses. The Guarantor will pay or reimburse WFBC
for all costs, expenses and reasonable attorneys’ fees paid or incurred by WFBC
in endeavoring to collect and enforce the Indebtedness and in enforcing this
Guaranty.

 

7.             WFBC’s Rights. WFBC shall not be obligated by reason of its
acceptance of this Guaranty to engage in any transactions with or for the
Customer. Whether or not any existing relationship between the Guarantor and the
Customer has been changed or ended and whether or not this Guaranty has been
revoked, WFBC may enter into transactions resulting in the creation or
continuance of the Indebtedness and may otherwise agree, consent to or suffer
the creation or continuance of any of the Indebtedness, without any consent or
approval by the Guarantor and without any prior or subsequent notice to the
Guarantor. The Guarantor’s liability shall not be affected or impaired by any of
the following acts or things (which WFBC is expressly authorized to do, omit or
suffer from time to time, both before and after revocation of this Guaranty,
without consent or approval by or notice to the Guarantor): (i) any acceptance
of collateral security, guarantors, accommodation parties or sureties for any or
all of the Indebtedness; (ii) one or more extensions or renewals of the
Indebtedness (whether or not for longer than the original period) or any
modification of the interest rates, discount rates, fees, expenses, maturities,
if any, or other contractual terms applicable to any of the Indebtedness or any
amendment or modification of any of the terms or provisions of any agreement
under which the Indebtedness or any part thereof arose; (iii) any waiver or
indulgence granted to the Customer, any delay or lack of diligence in the
enforcement of the Indebtedness or any failure to institute proceedings, file a
claim, give any required notices or otherwise protect any of the Indebtedness;
(iv) any full or partial release of, compromise or settlement with, or agreement
not to sue, the Customer or any guarantor or other person liable in respect of
any of the Indebtedness; (v) any release, surrender, cancellation or other
discharge of any evidence of the Indebtedness or the acceptance of any
instrument in renewal or substitution therefor; (vi) any failure to obtain
collateral security (including rights of setoff) for the Indebtedness, or to see
to the proper or sufficient creation and perfection thereof, or to establish the
priority thereof, or to preserve, protect, insure, care for, exercise or enforce
any collateral security; or any modification, alteration,

 

2

--------------------------------------------------------------------------------


 

substitution, exchange, surrender, cancellation, termination, release or other
change, impairment, limitation, loss or discharge of any collateral security;
(vii) any collection, sale, lease or disposition of, or any other foreclosure or
enforcement of or realization on, any collateral security; (viii) any
assignment, pledge or other transfer of any of the Indebtedness or any evidence
thereof; (ix) any manner, order or method of application of any payments or
credits upon the Indebtedness; and (x) any election by WFBC under Section
1111(b) of the United States Bankruptcy Code. The Guarantor waives any and all
defenses and discharges available to a surety, guarantor or accommodation
co-obligor.

 

8.             Waivers by Guarantor. The Guarantor waives any and all defenses,
claims, setoffs and discharges of the Customer, or any other obligor, pertaining
to the Indebtedness, except the defense of discharge by payment in full. Without
limiting the generality of the foregoing, the Guarantor will not assert, plead
or enforce against WFBC any defense of waiver, release, discharge or
disallowance in bankruptcy, statute of limitations, res judicata, statute of
frauds, anti-deficiency statute, fraud, incapacity, minority, usury, illegality
or unenforceability which may be available to the Customer or any other person
liable in respect of any of the Indebtedness, or any setoff available against
WFBC to the Customer or any other such person, whether or not on account of a
related transaction. The Guarantor expressly agrees that the Guarantor shall be
and remain liable for any deficiency remaining after foreclosure of any mortgage
or security interest securing the Indebtedness, whether or not the liability of
the Customer or any other obligor for such deficiency is discharged pursuant to
statute or judicial decision. The liability of the Guarantor shall not be
affected or impaired by any voluntary or involuntary liquidation, dissolution,
sale or other disposition of all or substantially all of the assets, marshalling
of assets and liabilities, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors, reorganization, arrangement, composition or
readjustment of, or other similar event or proceeding affecting, the Customer or
any of its assets. The Guarantor will not assert, plead or enforce against WFBC
any claim, defense or setoff available to the Guarantor against the Customer.
The Guarantor waives presentment, demand for payment, notice of dishonor or
nonpayment and protest of any instrument evidencing the Indebtedness. WFBC shall
not be required first to resort for payment of the Indebtedness to the Customer
or other persons, or their properties, or first to enforce, realize upon or
exhaust any collateral security for the Indebtedness, before enforcing this
Guaranty.

 

9.             If Payments Set Aside, etc. If any payment applied by WFBC to the
Indebtedness is thereafter set aside, recovered, rescinded or required to be
returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Customer or any other obligor), the
Indebtedness to which such payment was applied shall for the purpose of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Indebtedness as
fully as if such application had never been made.

 

10.           Additional Obligation of Guarantor. The Guarantor’s liability
under this Guaranty is in addition to and shall be cumulative with all other
liabilities of the Guarantor to WFBC as guarantor, surety, endorser,
accommodation co-obligor or otherwise of any of the Indebtedness or obligation
of the Customer, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

11.           No Duties Owed by WFBC. The Guarantor acknowledges and agrees that
WFBC (i) has not made any representations or warranties with respect to,
(ii) does not assume any responsibility to the Guarantor for, and (iii) has no
duty to provide information to the Guarantor regarding, the enforceability of
any of the Indebtedness or the financial condition of the Customer or any
guarantor. The Guarantor has independently determined the creditworthiness of
the Customer and the enforceability of the Indebtedness and until the
Indebtedness is paid in full will independently and without reliance on WFBC
continue to make such determinations.

 

12.           Acknowledgement. The Guarantor acknowledges that it or s/he has
read this Guaranty in its entirety, has consulted such legal, tax or other
advisors as it or s/he deems appropriate and understands and agrees to each of
the provisions of this Guaranty and further acknowledges that it or s/he has
entered into this Guaranty voluntarily.

 

3

--------------------------------------------------------------------------------


 

13.           Miscellaneous. This Guaranty shall be effective upon delivery to
WFBC, without further act, condition or acceptance by WFBC, shall be binding
upon the Guarantor and the successors and assigns of the Guarantor and shall
inure to the benefit of WFBC and its participants, successors and assigns. Any
invalidity or unenforceability of any provision or application of this Guaranty
shall not affect other lawful provisions and application thereof, and to this
end the provisions of this Guaranty are declared to be severable. This Guaranty
may not be waived, modified, amended, terminated, released or otherwise changed
except by a writing signed by the Guarantor and WFBC. This Guaranty shall be
governed by and construed in accordance with the substantive laws (other than
conflict laws) of the State of Colorado. The Guarantor hereby (i) consents to
the personal jurisdiction of the state and federal courts located in the State
of Colorado in connection with any controversy related to this Guaranty;
(ii) waives any argument that venue in any such forum is not convenient,
(iii) agrees that any litigation initiated by WFBC or the Guarantor in
connection with this Guaranty shall be venued in either the District Court of
Denver County, Denver Colorado, or the United States District Court, District of
Colorado Division; and (iv) agrees that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

14. Termination. Subject to the right of prospective revocation pursuant to
paragraph 4,  this Guaranty may not be terminated by the Guarantor until all of
the Customer’s obligations to WFBC have been paid in full or otherwise satisfied
and the Guarantor provides WFBC with written notice of the termination of this
Guaranty. By execution hereof, the Guarantor knowingly accepts the full range of
risk encompassed within a contract of “continuing guaranty” which risk includes,
without limitation, the possibility that the Customer will incur additional
obligations for which the Guarantor may be liable hereunder after the Customer’s
financial condition or ability to pay its lawful debts when they are due has
deteriorated, and the Guarantor understands that the amount of the obligations
may be increased or decreased.

 

15.           Waiver of Jury Trial. THE GUARANTOR HEREBY IRREVOCABLY WAIVES ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF, BASED ON OR PERTAINING TO THIS GUARANTY.

 

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantor the
date first written above.

 

 

MPC Corporation

 

 

 

By:

/s/ Curtis Akey

 

 

 

Curtis Akey

 

Its :

Vice President and Chief Financial Officer

 

4

--------------------------------------------------------------------------------


 

 

Address:

906 E. Karcher Rd.

 

 

Nampa, ID 83687

 

 

 

 

 

 

 

 

 

 

 

STATE OF   Idaho                  

)

 

 

)

 

COUNTY OF     Canyon        

)

 

 

The foregoing instrument was acknowledged before me this 1st day of October,
2007 by Curtis Akey, Vice President and Chief Financial Officer of MPC
Corporation, a Colorado corporation, on behalf of the corporation.

 

 

/s/ Brandi Teske

 

 

Notary Public

 

5

--------------------------------------------------------------------------------


 

[g291011lai001.gif]

 

CERTIFICATE OF SECRETARY OF CORPORATE GUARANTOR

 


I, CURTIS AKEY, DO HEREBY CERTIFY THAT I AM SECRETARY OF MPC CORPORATION, A
CORPORATION ORGANIZED UNDER THE LAWS OF THE STATE OF COLORADO AND THAT THE
FOLLOWING IS A TRUE, CORRECT AND COMPLETE COPY OF RESOLUTIONS DULY ADOPTED
(CHECK ONE)


 

o                                    at a meeting of the board of directors of
said corporation duly and properly called and held on the          day of
November, 2006, at which a quorum was present and acting throughout;

 

x                                  by unanimous written action duly and lawfully
taken, subscribed by all the directors of said corporation,

 

and I further certify that said resolutions are now in full force and effect:

 


WHEREAS, GATEWAY COMPANIES, INC. (HEREIN CALLED THE “CUSTOMER”), DESIRES OR MAY
DESIRE AT SOME TIME OR FROM TIME TO TIME TO SELL ACCOUNTS RECEIVABLE, OR ENGAGE
IN OTHER TRANSACTIONS WITH, WELLS FARGO BANK, NATIONAL ASSOCIATION THROUGH ITS
WELLS FARGO BUSINESS CREDIT OPERATING DIVISION (HEREIN, WITH ITS SUCCESSORS AND
ASSIGNS, REFERRED TO AS “WFBC”); AND


 

WHEREAS, this corporation has a direct and substantial economic interest in the
Customer and expects to derive substantial benefits therefrom and from any
purchases of property, financial accommodations, discounts, loans, credit
transactions and other transactions and events resulting in the creation of
indebtedness of the Customer to WFBC,

 

THEREFORE, BE IT

 

RESOLVED, that this corporation guaranty each and all of the debts, liabilities
and obligations of every type and description now or at any time hereafter owed
by the Customer to WFBC; and the President, each Vice President, the Secretary
and each other officer and agent of this corporation, acting alone or acting
together, be and hereby is authorized at any time and from time to time to
execute and deliver to WFBC one or more instruments of guaranty by which this
corporation guaranties such debts, liabilities and obligations of the Customer,
either without any limitation as to amount or limited to such principal amount
as such officer or agent may determine to be appropriate, plus interest thereon
and costs of collection and enforcement expenses referable thereto, and on such
other terms as such officer or agent may approve (such determination and
approval to be established conclusively by the terms of any instrument or
instruments of guaranty at any time or from time to time delivered to WFBC); and

 

1

--------------------------------------------------------------------------------


 

RESOLVED FURTHER, that it be and hereby is acknowledged that each and every
guaranty made pursuant to the foregoing resolutions is and will be made and
given for the corporate purposes of this corporation; and

 

RESOLVED FURTHER, that the President or any Vice President of this corporation
shall promptly notify WFBC in writing, and shall promptly cause WFBC to receive
written notice, of the prospective revocation, as to future transactions not
existing or committed for, of any guaranty made pursuant to the foregoing
resolutions, if at any time, in the opinion of the directors or officers or
agents of this corporation, this corporation is not receiving corporate benefits
sufficient to warrant the continuance of said guaranty as to future indebtedness
of the Customer; and, unless and until it receives such written notice, WFBC may
assume conclusively that this corporation continues to be benefited by said
guaranty and WFBC shall have no duty to inquire into or confirm the receipt of
any such benefits by this corporation; and said guaranty shall be effective and
enforceable by WFBC without regard to the receipt, nature or value of any such
benefits; and

 

RESOLVED FURTHER, that the Secretary or an Assistant Secretary shall certify to
WFBC the names and signatures of the persons who presently are duly elected,
qualified and acting as the officers or agents authorized to act under the
foregoing resolutions and the Secretary or an Assistant Secretary shall from
time to time hereafter, upon a change in the facts so certified, immediately
certify to WFBC the names and signatures of the persons then authorized to sign
or to act; WFBC shall be fully protected in relying on such certificates and on
the obligation of the Secretary or an Assistant Secretary (set forth above)
immediately to certify to WFBC any change in any fact certified; and WFBC shall
be indemnified and saved harmless by this corporation from any and all claims,
demands, expenses, costs and damages resulting from or growing out of honoring
or relying on the signature or other authority (whether or not properly used) of
any officer or agent whose name and signature was so certified, or refusing to
honor any signature or authority not so certified; and

 

RESOLVED FURTHER, that the foregoing resolutions are adopted in addition to, and
not in replacement or limitation of, and shall not be limited by, any and all
other resolutions heretofore or hereafter adopted by this corporation governing
any transaction with or involving WFBC, and the foregoing resolutions shall
continue in force until express written notice of their prospective rescission
or modification, as to future transactions not then existing or committed for by
WFBC, has been furnished to and received by WFBC; and

 

RESOLVED FURTHER, that any and all prior and existing agreements and
transactions by or on behalf of this corporation with WFBC be and the same
hereby are in all respects ratified, approved and confirmed.

 


I FURTHER CERTIFY THAT THE BOARD OF DIRECTORS OF SAID CORPORATION HAS, AND AT
THE TIME OF ADOPTION OF THE FOREGOING RESOLUTIONS HAD, FULL POWER AND LAWFUL
AUTHORITY TO ADOPT THE FOREGOING RESOLUTIONS AND TO CONFER THE POWERS THEREIN
GRANTED UPON THE PERSONS NAMED, AND THAT SUCH PERSONS HAVE FULL POWER AND
AUTHORITY TO EXERCISE THE SAME.

 

2

--------------------------------------------------------------------------------


 


I FURTHER CERTIFY THAT THE OFFICERS AND AGENTS WHOSE NAMES APPEAR BELOW HAVE
BEEN DULY ELECTED TO AND NOW HOLD THE OFFICES IN SAID CORPORATION SET FORTH
OPPOSITE THEIR RESPECTIVE NAMES AND THAT THE SIGNATURE APPEARING OPPOSITE THE
NAME OF EACH OF SUCH OFFICERS AND AGENTS IS AUTHENTIC AND OFFICIAL

 

 

Name

 

Title

 

Sample Signature

 

 

 

 

 

John P. Yeros

 

Chairman and Chief Executive Officer

 

 

/s/ John Yeros

 

 

 

 

 

 

 

 

Curtis Akey

 

Vice President and Chief Financial Officer

 

 

/s/ Curtis Akey

 

 

 

 

 

 

 

 

Curtis Akey

 

Secretary

 

 

/s/ Curtis Akey

 

 

 

 

 

 

 

 

Curtis Akey

 

Treasurer

 

 

/s/ Curtis Akey

 

 

3

--------------------------------------------------------------------------------


 

I further certify (check one):

 

o                                    that the foregoing resolutions were duly
approved by the shareholders of said corporation at a meeting duly and properly
called and held on the            day of                            at which a
quorum was present and acting throughout, or otherwise as permitted by law, with
               shares voted in favor of such approval,             shares voted
against such approval, and                shares eligible to vote not being
voted;

 

x                                  that shareholder approval of the foregoing
resolutions is not required and said resolutions are effective and binding on
said corporation without approval by its shareholders.

 


I FURTHER CERTIFY THAT ATTACHED HERETO AS EXHIBITS A AND B, RESPECTIVELY, ARE
TRUE, CORRECT AND COMPLETE COPIES OF THE ARTICLES OF INCORPORATION AND BYLAWS OF
SAID CORPORATION, WHICH ARTICLES AND BYLAWS ARE IN FULL FORCE AND EFFECT AND
HAVE NOT BEEN ALTERED, AMENDED OR REVISED. I FURTHER CERTIFY THAT ATTACHED
HERETO AS EXHIBIT C IS A CERTIFICATE OF GOOD STANDING OF SAID CORPORATION NOT
MORE THAN TEN DAYS OLD.


 


IN WITNESS WHEREOF, I HAVE HEREUNTO SUBSCRIBED MY NAME THIS 1ST DAY OF OCTOBER,
2007.

 

 

/s/ Curtis Akey

 

 

 

 

Secretary

 

 

 

 

Attest by One Other Officer

 

 

 

/s/ John Yeros

 

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A to Secretary’s Certificate

 

ARTICLES OF INCORPORATION

 

[TO BE PROVIDED BY GUARANTOR]

 

5

--------------------------------------------------------------------------------


 

Exhibit B to Secretary’s Certificate

 

BYLAWS

 

[TO BE PROVIDED BY GUARANTOR]

 

6

--------------------------------------------------------------------------------


 

Exhibit C to Secretary’s Certificate

 

CERTIFICATE OF GOOD STANDING

 

[TO BE PROVIDED BY GUARANTOR]

 

7

--------------------------------------------------------------------------------